Fourth Court of Appeals
                                    San Antonio, Texas
                                          August 5, 2020

                                       No. 04-20-00214-CV

                                John E. VOGT and Nelda L. Vogt,
                                          Appellants

                                                  v.

                       MARIN REAL ESTATE PARTNERS. L.P. et al,
                                     Appellees

                  From the 451st Judicial District Court, Kendall County, Texas
                                    Trial Court No. 06-150
                        Honorable Solomon Casseb, III, Judge Presiding


                                          ORDER

        The reporter’s record was due on May 11, 2020, but has not been filed. Appellants have
filed a docketing statement indicating that there is a reporter’s record but that they have not
requested it nor made arrangements to pay for it. See TEX. R. APP. P. 34.6(b)(1) (explaining that
the request to the court reporter must designate the exhibits and the portions of the proceedings
to be included in the reporter’s record); id. 35.3(b) (court reporter is responsible for preparing
and filing the reporter’s record if (1) notice of appeal has been filed, (2) appellant has requested
the reporter’s record be prepared, and (3) appellant has paid the fee for preparation of the record,
has made arrangements to pay the fee, or is entitled to appeal without paying the fee).
         If appellants intend to rely on the reporter’s record, we order them to file written proof to
this Court on or before August 17, 2020 that they have requested the official court reporter to
prepare the reporter’s report in compliance with Texas Rule of Appellate Procedure 34.6 and
have filed a copy of the request with the trial court clerk. See TEX. R. APP. P. 34.6(b)(2). Further,
we order appellants to provide written proof to this Court on or before August 17, 2020 that
either (1) the reporter’s fee has been paid or arrangements have been made to pay the reporter’s
fee; or (2) appellants are entitled to appeal without paying the reporter’s fee.
        If appellants do not respond within the time provided, their brief will be due thirty days
after the clerk’s record is filed, and this Court will consider only those issues or points raised in
appellants’ brief that do not require a reporter’s record for a decision. See TEX. R. APP. P. 37.3(c).
                                              _________________________________
                                              Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 5th day of August, 2020.



                                              ___________________________________
                                              MICHAEL A. CRUZ, Clerk of Court